Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 14, 2000, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 41/2 to 9 years. Defense counsel *748seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Crew III, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.